Citation Nr: 0600828	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-10 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the service connection claim for right lower extremity 
disability.

2.  Whether new and material evidence has been received to 
reopen the service connection claim for lumbosacral 
disability.

3.  Whether new and material evidence has been received to 
reopen the service connection claim for an upper respiratory 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1955 to February 1956.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2002, a statement of the case was issued in January 2004 and 
a substantive appeal was received in March 2004.  The veteran 
testified via videoconference at a Board hearing in December 
2005.  In December 2005, the Board granted the veteran's 
motion to advance his appeal on the docket pursuant to 
38 C.F.R. § 20.900(c).  The Board notes that the veteran 
testified at his December 2005 Board hearing that he wanted 
to withdraw his service connection claim for a neck/cervical 
spine disability.  As such, this claim is no longer 
considered to be in appellate status.

In view of the fact that over the years the veteran has 
referenced disorders of the right foot, ankle, and leg, the 
Board has described the issue in this appeal in terms of 
service connection for right lower extremity disability. 


FINDINGS OF FACT

1.  In May 2001, the RO denied the veteran's claim to reopen 
his service connection claims for a right lower extremity 
disability, a lumbar disability, and an upper respiratory 
disability; a timely notice of disagreement was not received 
to initiate an appeal from that determination.

2.  In an October 2001 communication, the veteran effectively 
requested that his right lower extremity disability, his 
lumbar disability, and his upper respiratory disability 
claims be reopened. 

3.  Evidence received since the May 2001 RO decision does not 
raise a reasonable possibility of substantiating the claims 
for entitlement to service connection for a right lower 
extremity disability, a lumbar spine disability and an upper 
respiratory disability.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen 
the veteran's claims of entitlement to service connection for 
a right lower extremity disability, a lumbar spine 
disability, and an upper respiratory disability.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  After reviewing the claims folder, 
the Board finds the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for the benefits sought on appeal.  The January, February, 
May and August 2002 letters informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised him of the types of evidence 
VA would assist him in obtaining and the relative burdens of 
the veteran and VA in producing or obtaining that evidence or 
information.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board also notes that the letters implicitly notified the 
veteran that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communications was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in January, February, May and August 2002 
and the initial rating decision was issued to the veteran in 
October 2002.  Thus, the VCAA notice was timely.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the identified relevant VA and private medical records are 
associated with the claims file.  The veteran has not made 
the RO or the Board aware of any additional available 
evidence that needs to be obtained in order to fairly decide 
the appellant's appeal.  The Board acknowledges that the 
veteran's service medical records have not been associated 
with the claims file.  The record reflects that the RO has 
made every reasonable attempt to locate and obtain any 
available service records.  It is unfortunate, but it appears 
that correspondence received from the National Personnel 
Records Center (NPRC) in June 1975 indicates that the 
veteran's records were destroyed in the 1973 fire at the 
NPRC.  The RO has made additional requests for records as 
part of the current appeal, but no records have been located.  
NPRC suggested that more details as to the veteran's 
assignment might allow for more focused searches, but the 
veteran responded to an RO letter by indicating that he could 
not remember some of the details of his unit assignment.  
Under the circumstances, the Board must conclude that the RO 
has fully met the duty to assist the appellant in this case 
and that no useful purpose would be served by further 
delaying appellate review for any additional searches for 
available records.  As the issue at hand is whether or not 
new and material evidence has been received to reopen the 
veteran's claims, the Board believes that a VA examination is 
not necessary to adjudicate the claims and that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
Board again emphasizes that no additional pertinent evidence 
has been identified by the veteran as relevant to these 
issues.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.

Analysis

The veteran has been advancing claims for certain of the 
benefits in question over the years and there have been prior 
denials.  In a May 2001 rating decision, the appellant's 
claims of entitlement to service connection for right lower 
extremity, lumbar spine and upper respiratory disabilities 
were again denied.  The veteran was notified of the May 2001 
denial, but he did not file a notice of disagreement to 
initiate an appeal.  In this regard, the Board notes that the 
veteran did submit a statement in October 2001, but this 
statement merely requested that his claims be "reopened" 
and expressed no dissatisfaction with or desire to appeal the 
May 2001 rating decision.  A subsequent written communication 
received in January 2002 merely asked that his claims file be 
transferred to a different RO.  Neither of these 
communications are a notice of disagreement as defined by 
38 C.F.R. § 20.201, which states that a notice of 
disagreement is a written communication from a claimant or 
his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
The Board also notes that additional evidence was received 
within the one year period following notification of the May 
2001 rating decision.  However, the filing of additional 
evidence after receipt of notice of an adverse determination 
does not extend the time limit for initiating an appeal from 
that determination.  38 C.F.R. § 20.304.  Under the 
circumstances, the Board finds that the May 2001 rating 
decision became final.  38 U.S.C.A. § 7105(c).  However, when 
a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  

As previously noted, a written communication from the 
appellant in October 2001 was accepted as a request to reopen 
his service connection claims.  When a claim to reopen is 
presented under section 5108, VA must first determine whether 
the evidence presented or secured since the last final 
disallowance of the claim is new and material.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Pertinent evidence received prior to the May 2001 rating 
decision included extensive VA treatment records and private 
medical records.  The RO denied the right extremity and back 
claims, stating that the veteran had not submitted new and 
material evidence showing that the claimed disabilities were 
related to active duty service and the RO denied the upper 
respiratory claim stating that there was no evidence showing 
that any current respiratory disability was related to the 
veteran's active duty service.  

Evidence received since the May 2001 rating decision includes 
additional VA treatment records and private medical records.  
Most of these medical records are new as they were not of 
record at the time of the May 2001 rating decision.  However, 
none of the evidence is material as it does not tend to show 
that the veteran's current right extremity, lumbar spine, and 
upper respiratory disabilities are in any way etiologically 
related to the veteran's active duty service.  As such, the 
new evidence does not raise a reasonable possibility of 
substantiating the appellant's claims.  With regard to the 
veteran's December 2005 testimony, it appears that he merely 
reiterated the same underlying contentions which he had 
previously advanced.  He essentially testified as to injuries 
during service which was the basis of his prior claims.  His 
testimony does not raise a reasonable possibility of 
substantiating the claims.

The Board acknowledges the veteran's statements and testimony 
and understands his reasons for believing that the claimed 
disorders are related to service.  However, because of the 
prior final decision, the Board's threshold analysis must be 
whether new and material evidence has been received to reopen 
his claims.  For the reasons discussed above, the Board is 
unable to find any new evidence that raises a reasonable 
possibility of substantiating his claims of entitlement to 
service connection for right lower extremity, lumbar spine, 
and upper respiratory disabilities.  As such, the evidence 
received since the May 2001 rating decision is not new and 
material as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the appellant's claims.


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


